When I addressed the Assembly on 17 September 1986, as we met in special session to review the question of Namibia, I had the opportunity to congratulate the President on his well-deserved election to his post for the forty-first session. My delegation is delighted to note that he is guiding our deliberations with great skill. May his stewardship bring about a successful conclusion of our work.
Last year we commemorated the fortieth anniversary of our Organization. At that session, we all reaffirmed our hope and faith in the United Nations. We are meeting again today to continue our collective efforts to find solutions to the problems facing us.
Regrettably, since our last regular session there has been very little we can point to in the direction of progress that we have achieved in resolving the many problems facing mankind today. On the economic front, third-world nations continue to face very critical economic problems, including the pressure of crushing external debt and lack of real growth in their economies.
On the political side, the threat of nuclear catastrophe continues to threaten the world, while regional profeJoms in southern Africa, the Gulf, Central America, the Middle East, Korea, Cyprus, Afghanistan and Kampuchea remain unresolved.
The world faces a number of economic challenges. In the developing world, and especially Africa, economic prosperity remains an unattainable and distant goal for the majority of the country. Instead of moving forward, the economies of many countries are either stagnant or actually declining. This situation has been brought about by both inappropriate domestic policies and the current unfavorable international economic order Happily, an increasing number of African countries, including my own, are taking the hard steps required to reorient their economies towards increased productivity and eventual growth.
The holding, earlier this year, of a united Nations General Assembly special session on the critical economic situation in Africa testified to the determination of the nations of Africa to address their economic problems. Yet, despite the efforts that we ourselves are making to deal with our economic difficulties, these problems will not disappear until the nations of the world have been able to resolve the central issue of the relations between the nations of the rich North and the poor countries of the South. The existing international economic order is clearly exploitative and contributes a great deal to the economic problems we are facing in the third world.
Our countries continue to be essentially producers of primary commodities. Under the existing international economic order, the prices of these commodities are invariably fixed by the rich North, which provides the markets. The nations of the North have also the benefit of fixing the prices of their own products which they sail to us. Since the prices of primary products invariably remain lower than those of industrial products, we have a situation in which net real resources are flowing from the poor nations to the rich instead of the other way round. When one also bears in mind the flow of invisibles from the poor nations to the rich, the situation is clearly desperate, requiring urgent action by the international community.
Since we are unable to receive fair prices for what we export, we are forced to borrow in order to finance our development plans. The result is that debt servicing has now become a serious constraint on our development efforts. In order, therefore, to give real meaning to our reform of domestic policy, it is necessary that the international community take urgent measures to reduce the impact of debt servicing cm our economies.
At the same time, fresh efforts should be made to bring about the establishment of a new international economic order. The reluctance by the industrialized countries to agree to the establishment of a new order is clearly intended to continue the present system in which the poor are exploited to enrich those who are already rich.
The international political situation remains equally unsatisfactory. The specter of nuclear war overhangs the world as the nuclear race continues unabated and threatens to extend to outer space. The world power blocs continue to develop new and more powerful weapons of mass destruction despite the fact that existing stockpiles of weapons are already at levels that cannot be justified by any rational military purpose. We remain convinced that the survival of mankind cannot be guaranteed until real progress is made towards disarmament under effective international control. We believe that the first step in this process is the freezing of the development, testing, production and stockpiling of additional weapons. In this respect, we welcome the efforts being made by the Wiited States and the Soviet Union to reach agreement on limiting nuclear weapons.
The situation in southern Africa continues to pose a serious threat not only to regional security and peace but also to international peace and security. The major problems that bedevil our region are three: the continuation of apartheid in South Africa, the illegal occupation of Namibia by racist South Africa and South Africa's policy of destabilization against the independent African States in the region.
This Assembly is familiar with the nature of apartheid. It is a policy or system under which the white minority regime of South Africa retains in its hands all political, economic, military, scientific and social power to the exclusion of the black majority and uses that power to carry out a most extraordinary and systematic program of exploitation and dehumanization of the black majority comparable only to slave trade and Nazism. It is noteworthy that the perpetrators of this system were supporters of Nazi Germany during the last war. Indeed, as Nazism was being defeated in Europe, it was already beginning to re-emerge in South Africa.
The black people of South Africa have made every effort to end apartheid peacefully. For close to 50 years they carried out their protest against white minority rule peacefully. Regrettably, this peaceful effort was entirely fruitless and resulted only in the intensification of apartheid.The independent African countries of the region have also made concerted efforts to bring about a peaceful end to apartheid. Some of our countries have met with the leaders of South Africa and have also signed agreements with them with the aim of bringing about peace in our region. Regrettably again, these efforts have failed, and they have failed only because racist South Africa remains committed to racism and apartheid. Finally, the international community has made efforts to assist South Africa to abandon apartheid. The latest of these efforts were made by the Commonwealth and the European Economic Community missions to South Africa. Those, too, failed, and for the same reasons. Last week discussed the question of Namibia. As we saw, efforts to bring Namibia to independence have stalled because of the extraneous conditions demanded by the United States and apartheid South Africa.
I have deliberately gone into these details to show that the African people of South Africa and the independent African States of the region have made every effort to bring peace to southern Africa. We cannot, therefore, be blamed for the increase in tension that has occurred.
Instead of responding favorably to those efforts. South Africa has intensified repression of its black majority, especially under successive states of emergency. Moreover, South Africa has refused to allow Namibia to accede to independence and has instead mounted a campaign of destabilization against its neighbors. That campaign consists of a number of co-ordinated elements! the destruction of our transport infrastructure in the vain hope that having to depend on South Africa will cause the African States to support apartheid; military attacks such as those on Angola, Botswana, Zambia and Zimbabwe; the promotion of bandits in our countries; economic blockades such as the one against these other economic sanctions such as those recently applied against Zambia and Zimbabwe; and a variety of threats.
Because racist South Africa has refused to abandon apartheid, the black independent nations of southern Africa, the Organization of African Unity (OAU), the Commonwealth, the Non-Aligned Movement and the international community in general have called for the imposition of comprehensive mandatory sanctions against South Africa, these being the most peaceful instrument of persuasion now available, all else having failed.
Sadly, these, too, have been effectively blocked by the vetoes of the united States and Britain. Even the efforts of the European Economic Community have been effectively diluted by Britain and the Federal Republic-of Germany. Clearly this support encouraged and strengthened the racist regime in its persistent maintenance of apartheid.
We can find no reason why the United States and Britain, which fought and defeated Nazism barely 40 years ago, now find themselves firmly on the side of apartheid, other than their own racism, economic interests and misguided ideological considerations.
We again call on the United States and Britain to unblock the international process for peace. Unless that is done, the black people of South Africa and Namibia will have no alternative but to look to themselves to bring about the end of apartheid and the independence of Namibia. Were this to happen, there could no peace anywhere in the region, and that for a long time. The major Western countries would not be able to escape their responsibility.
We also call on South Africa to take the steps necessary to bring about negotiations and peace. In particular, we call on South Africa to declare apartheid null and void, lift the state of emergency in all areas and eliminate all the draconian laws, lift the ban on the African National Congress of South Africa (ANC), the Pan Africanist Congress of Azania (PAC) and other political organizations, release unconditionally Nelson Mandela and all the other political prisoners still in jail or detention and establish a dialog on the future of the country between Government leaders and the genuine and authentic leaders of the African people.
Another area of great concern to us is the Gulf region. Since the Gulf war started six years ago the loss of life and property on both sides has been considerable. In 1981-1983 Zambia joined Cuba, India and the Palestine Liberation Organization (PLO) in a Committee of Four appointed by the Non-Aligned Movement to mediate in the war. That effort, like others, failed. Recently, at the Non-Aligned summit in Harare, Zambia again called for an end to the war. While Iraq has shown willingness to end the war by negotiation, Iran, regrettably, has shown no flexibility whatsoever, insisting that the war be ended on the battlefield.
The international community cannot allow this needless war to continue indefinitely. The United Nations Charter provides the means to intervene in a situation where international peace and security are threatened. In our view, such a situation exists today in the Gulf.
Moreover, the two countries involved are both members of the Non-Aligned Movement. The continuation of the war not only weakens the two countries concerned but also affects the well-being of the Movement. For these reasons, we in Zambia believe that the peace plan proposed by Iraq offers the best chance of resolving the conflict. As the Assembly is aware, the Iraqi peace plan involves the following broad elements, the general, complete and unconditional withdrawal of troops to internationally recognized borders, a general and complete exchange of prisoners, the signing of a peace and non-aggression agreement between Iran and Iraq, non-interference by either country in the internal affairs of the other country, respect by each country for the choices of the other, and the commitment of each country to all efforts aimed at achieving stability and security in the Gulf area.
Zambia believes that if those elements are accepted, they will provide a basis for moving forward towards peace in the area.
The conflict in the Middle East continues to be another source of concern. As we have stated before, the core of the Middle East problem is the question of the inalienable right of the Palestinian people to self-determination in an independent. State of their own. Israel's refusal to concede that right, its acts of aggression against its neighbor s and its continued occupation of Arab lands only serve to compound the problem. We call upon Israel to concede the right of the Palestinian people to their own independent State and to desist from acts of aggression against its neighbors. We remain convinced that a just solution of the Middle East problem is still possible within the framework of the United Nations.
The situation in Central America continues to worsen despite the efforts of the Contadora Group to bring about peace, we commend the efforts of the Contadora countries and the Support Group aimed at bringing peace to the region. We are, however, concerned that Central America is turning into an arena for East-West rivalry. We feel strongly that those outside Central America should respect the sovereignty, national independence, territorial integrity and non-aligned character of the Central American States.
The continuing conflicts and tensions in Afghanistan and Kampuchea are also of great concern to us. We believe that the solution to these problems lies in political settlements based on the immediate withdrawal of all foreign forces from these countries and on respect for the sovereignty, national independence and territorial integrity of both countries. We believe that the people of these countries should be given an opportunity to choose their own economic, political and social systems without outside interference.
In the Korean peninsula, Zambia supports the desire of the Korean people to reunify their country through peaceful negotiations. Finally, Zambia supports the independence, territorial integrity and non-aligned status of Cyprus. We are anxious to see a lasting solution to the conflict in that divided community. For this reason, we support the efforts of the Secretary-General to bring unity to the island.
In concluding my statement, let me again stress the urgency of the racial crisis unfolding in southern Africa. The United Nations can play a meaningful role in bringing about the peaceful elimination of apartheid in South Africa and independence for Namibia, but only if it is allowed to do so by the major nations of the West. We ourselves stand ready to play our part. But if the major nations of the West continue to support apartheid by blocking all peaceful efforts to end it, the oppressed people have a right, nay, a duty, to rid their country of apartheid by all the means at their disposal, including armed struggle. If this is what they have to do, the loss in human life and property will be incalculable. This loss is unnecessary and can be prevented. Does the West have the will to prevent the unfolding catastrophe?
